 



EXHIBIT 10.14

THE GOLDMAN SACHS 1999 STOCK INCENTIVE PLAN
2002 YEAR-END OPTION AWARD

          This Award Agreement sets forth the terms and conditions of the
2002 year-end award (this “Award”) granted to you under The Goldman Sachs 1999
Stock Incentive Plan (the “Plan”), of options (“2002 Year-End Options”) to
purchase shares of Common Stock (“Shares”).

          1.     The Plan. This Award is made pursuant to the Plan, the terms of
which are incorporated in this Award Agreement. Capitalized terms used in this
Award Agreement that are not defined in this Award Agreement, or in the attached
Glossary of Terms, have the meanings as used or defined in the Plan.

          2.     Award. A statement separately delivered to you (the “Award
Statement”) sets forth (i) the Date of Grant of the 2002 Year-End Options,
(ii) the number of Shares underlying the 2002 Year-End Options and (iii) the
Exercise Price of each 2002 Year-End Option. Until the Shares are delivered to
you pursuant to Paragraph 6, you have no rights as a shareholder of GS Inc. THIS
AWARD IS CONDITIONED ON YOUR SIGNING THE RELATED SIGNATURE CARD AND RETURNING IT
TO GS INC. BY THE DATE SPECIFIED ON THE SIGNATURE CARD, AND IS SUBJECT TO ALL
TERMS, CONDITIONS AND PROVISIONS OF THE PLAN AND THIS AWARD AGREEMENT,
INCLUDING, WITHOUT LIMITATION, THE ARBITRATION AND CHOICE OF FORUM PROVISIO NS
SET FORTH IN PARAGRAPH 15. BY SIGNING AND RETURNING THE SIGNATURE CARD (WHICH
OPENS THE CUSTODY ACCOUNT REFERRED TO IN PARAGRAPH 6 IF YOU HAVE NOT ALREADY
DONE SO), YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF
THIS AWARD AGREEMENT.

          3.     Expiration Date. Notwithstanding anything to the contrary in
this Award Agreement, the 2002 Year-End Options shall expire and no longer be
exercisable on November 30, 2012 (the “Expiration Date”), subject to earlier
termination as provided in this Award Agreement, or otherwise in accordance with
the Plan.

          4.     Vesting.

          (a)     In General. Except as provided below in Paragraphs 4(b), 4(c),
4(d), and 5(e), you shall become vested in the number and/or percentage of your
outstanding 2002 Year-End Options on the applicable Vesting Date specified on
the Award Statement. While continued active Employment is not required in order
to exercise your outstanding 2002 Year-End Options that become vested, all other
conditions of this Award Agreement shall continue to apply to such vested 2002
Year-End Options. Unless the Committee determines otherwise, and except as
provided in Paragraphs 4(b), 4(d) and 5(e), if your Employment terminates for
any reason, your rights with respect to all of your 2002 Year-End Options with
respect to which the applicable Vesting Date has not occurred as of the
effective date of such termination shall terminate, and no such 2002 Year-End
Options shall be exercisable.

          (b)     Death. Notwithstanding any other provision of this Award
Agreement, if you die prior to an applicable Vesting Date, and provided your
rights in respect of your outstanding 2002 Year-End Options have not previously
terminated, as soon as practicable after the date of death and after such
documentation as may be requested by the Committee is provided to the Committee,
any such outstanding 2002Year-End Options that have not vested shall vest.

 



--------------------------------------------------------------------------------



 



          (c)     Termination of 2002 Year-End Options Upon Certain Events.

          (i)     Unless the Committee determines otherwise, and except as
provided in Paragraphs 4(b), 4(d) and 5(e), your rights in respect of your
outstanding 2002 Year-End Options the Vesting Date for which has not occurred
shall immediately terminate (and no such 2002 Year-End Options shall be
exercisable) if at any time prior to such Vesting Date your Employment with the
Firm is terminated for any reason, or you are otherwise no longer actively
employed with the Firm.

          (ii)     Unless the Committee determines otherwise, your rights in
respect of all of your outstanding 2002 Year-End Options (whether or not vested)
shall immediately terminate (and no such 2002 Year-End Options shall be
exercisable) if at any time prior to the date you exercise such 2002 Year-End
Options:



            (A)     you attempt to have any dispute under this Award Agreement
resolved in any manner that is not provided for by Paragraph 15; or    
          (B)     you in any manner, directly or indirectly, (I) Solicit any
Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Firm or (II) interfere with or damage
(or attempt to interfere with or damage) any relationship between the Firm and
any such Client or (III) Solicit any person who is an employee of the Firm to
resign from the Firm or to apply for or accept employment with any Competitive
Enterprise; or               (C)     you fail to certify to GS Inc., in
accordance with procedures established by the Committee, that you have complied,
or the Committee determines that you in fact have failed to comply, with all the
terms and conditions of this Award Agreement; or               (D)     any event
constituting Cause occurs.

          (d)     Extended Absence, Retirement; Downsizing

          (i)     Notwithstanding any other provision of this Award Agreement,
if your Employment with the Firm is terminated by reason of Extended Absence or
Retirement, the condition set forth in Paragraph 4(c)(i) shall be waived with
respect to your outstanding unvested 2002 Year-End Options (as a result of which
any such then unvested outstanding 2002 Year-End Options shall vest), but all
other conditions of this Award Agreement shall continue to apply.

          (ii)     Without limiting the application of Paragraph 4(c)(ii), your
rights in respect of any outstanding 2002 Year-End Options that become vested
solely by reason of Paragraph 4(d)(i) immediately shall terminate, and no such
2002 Year-End Options shall be exercisable if, following the termination of your
Employment with the Firm by reason of Extended Absence or Retirement and prior
to the Vesting Date that otherwise would have occurred had your Employment
continued, you (i) form or acquire a 5% or greater equity ownership, voting or
profit participation interest in, any Competitive Enterprise, or (ii) associate
(including, but not limited to, association as an officer, employee, partner,
director, consultant, agent or adviser) with any Competitive Enterprise.
Notwithstanding the foregoing, unless otherwise determined by the Committee in
its discretion, this Paragraph 4(d)(ii) will not apply if your termination of
employment by reason of Extended Absence or Retirement is characterized by the
Firm as “involuntary” or by “mutual agreement” other than for Cause and if you
execute an appropriate general waiver and release of claims and an agreement to
pay any associated tax liability, both as may be

2



--------------------------------------------------------------------------------



 



prescribed by the Firm or its designee. No termination of Employment initiated
by you, including any termination claimed to be a “constructive termination” or
termination for “good reason” will constitute an “involuntary” termination of
employment or a termination of employment by “mutual agreement.”

          (iii)     Notwithstanding any other provision of this Award Agreement
and subject to your executing a general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee, if your Employment is terminated by the Firm without Cause
solely by reason of a “downsizing,” and provided your rights with respect to any
outstanding 2002 Year-End Options have not previously terminated, the condition
set forth in Paragraph 4(c)(i) shall be waived with respect to your then
outstanding unvested 2002 Year-End Options (as a result of which any such then
outstanding 2002 Year-End Options shall vest), but all other conditions of this
Award Agreement shall continue to apply. Whether or not your Employment is
terminated solely by reason of a “downsizing “shall be determined by the Firm in
its sole discretion. No termination of Employment initiated by you, including
any termination claimed to be a “constructive termination” or termination for
“good reason” will constitute a termination by reason of a “downsizing.”

          5.     Exercisability of Vested 2002 Year-End Options.

          (a)     In General. 2002 Year-End Options that are not vested may not
be exercised. Outstanding vested 2002 Year-End Options may be exercised in
accordance with procedures established by the Committee (but, subject to
Paragraph 5(e), not earlier than the Initial Exercise Date). The Committee may
from time to time prescribe periods during which the vested 2002 Year-End
Options shall not be exercisable.

          (b)     Termination Upon Certain Events. Unless the Committee
determines otherwise, and consistent with Paragraph 4(c), all of your vested
2002 Year-End Options shall cease to be exercisable, and your rights in respect
of such vested 2002 Year-End Options shall immediately terminate, if, prior to
the exercise of such vested 2002 Year-End Options, any of the events specified
in Paragraph 4(c)(ii) occurs.

          (c)     Death. Notwithstanding any other provision of this Award
Agreement, if you die and any of your outstanding vested 2002 Year-End Options
remain unexercised, and provided your rights in respect of any such outstanding
vested 2002 Year-End Options have not previously terminated, such outstanding
vested 2002 Year-End Options (including any 2002 Year-End Options that vest
pursuant to Paragraph 4(b)) shall be exercisable by the representative of your
estate in accordance with Paragraph 5(a) beginning on the later of (i) the
Initial Exercise Date and (ii) a date that is as soon as practicable after the
date of death and after such documentation as may be requested by the Committee
is provided to the Committee and shall, unless earlier terminated or cancelled
in accordance with the terms of this Agreement, remain exercisable until the
Expiration Date and shall thereafter terminate.

          (d)     Other Terminations. Subject to Paragraphs 4(c)(ii), 4(d)(ii),
and 5(b), upon the termination of your Employment for any reason (other than
death or Cause), if any of your outstanding vested 2002 Year-End Options remain
unexercised, and provided your rights in respect of any such outstanding vested
2002 Year-End Options have not previously terminated, such outstanding vested
2002 Year-End Options (including any such 2002 Year-End Options that vest
pursuant to Paragraph 4(d)) shall be exercisable in accordance with
Paragraph 5(a) beginning on the Initial Exercise Date and shall, unless earlier
terminated or cancelled in accordance with the terms of this Agreement, remain
exercisable until the Expiration Date, and shall thereafter terminate.

          (e)     Change in Control. Notwithstanding anything to the contrary in
this Award Agreement, if a Change in Control shall occur and within 18 months
thereafter the Firm terminates your

3



--------------------------------------------------------------------------------



 



Employment without Cause or you terminate Employment with the Firm for Good
Reason, all of your unvested 2002 Year-End Options that are outstanding at the
date your Employment so terminates shall vest and all of your outstanding 2002
Year-End Options shall become exercisable and, unless earlier terminated or
cancelled in accordance with the terms of this Agreement, shall remain
exercisable until the Expiration Date, and shall thereafter terminate.

          6.     Delivery. Unless otherwise determined by the Committee, or as
otherwise provided in this Award Agreement, and except as provided in Paragraphs
9 and 10, upon receipt of payment of the Exercise Price for Shares subject to
2002 Year-End Options, delivery of Shares shall be effected by book-entry credit
to a custody account (the “Custody Account”) maintained by you with The Chase
Manhattan Bank or such successor custodian as may be designated by GS Inc. No
delivery of Shares shall be made unless you have timely returned the Signature
Card. You shall be the beneficial owner of any Shares properly credited to the
Custody Account. You shall have no right to any dividend or distribution with
respect to such Shares if the record date for such dividend or distribution is
prior to the date the Custody Account is properly credited with such Shares.
Unless otherwise provided in the Signature Card, the Firm may deliver cash in
lieu of all or any portion of the Shares otherwise deliverable in accordance
with this Paragraph 6.

          7.     Repayment. If, following the exercise of any 2002 Year-End
Options, the Committee determines that all terms and conditions of this Award
Agreement in respect of such exercise were not satisfied, the Firm shall be
entitled to receive, and you shall be obligated to pay the Firm immediately upon
demand therefor, an amount equal to the excess of the Fair Market Value
(determined at the time of exercise) of the Shares that were delivered in
respect of such exercised 2002 Year-End Options over the Exercise Price paid
therefor (or to the extent cash is delivered in lieu of all or a portion of such
Shares, an amount equal to such cash) and without reduction for any Shares
applied to satisfy withholding tax or other obligations in respect of such
Shares.

          8.     Non-transferability. Except as may otherwise be provided by the
Committee, the limitations set forth in Section 3.4 of the Plan shall apply. Any
assignment in violation of the provisions of this Paragraph 8 shall be void.

          9.     Withholding, Consents and Legends.

          (a)     The delivery of Shares upon exercise of your 2002 Year-End
Options is conditioned on your satisfaction of any applicable withholding taxes
(in accordance with Section 3.2 of the Plan, provided that the Committee may
determine not to apply the minimum withholding rate specified in Section 3.2.2
of the Plan).

          (b)     Your rights in respect of your 2002 Year-End Options are
conditioned on the receipt to the full satisfaction of the Committee of any
required consents (as defined in Section 3.3 of the Plan) that the Committee may
determine to be necessary or advisable (including, without limitation, your
consenting to (i) the Firm’s supplying to any third party recordkeeper of the
Plan such personal information as the Committee deems advisable to administer
the Plan and (ii) deductions from your wages, or another arrangement
satisfactory to the Committee, to reimburse the Firm for advances made on your
behalf to satisfy certain withholding and other tax obligations in connection
with this Award).

          (c)     If you are or become a Managing Director, your rights in
respect of your 2002 Year-End Options are conditioned on your becoming a party
to any shareholders’ agreement to which other similarly situated employees of
the Firm are a party.

          (d)     GS Inc. may affix to Certificates representing Shares issued
pursuant to this

4



--------------------------------------------------------------------------------



 



Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with GS Inc.). GS Inc. may advise the transfer agent
to place a stop order against any legended Shares.

          10.     Right of Offset. GS Inc. (and any of its affiliates and
subsidiaries) shall have the right to offset against the obligation to deliver
Shares (or cash) under this Award Agreement any outstanding amounts (including,
without limitation, travel and entertainment or advance account balances, loans,
or amounts repayable to the Firm pursuant to tax equalization, housing,
automobile or other employee programs) you then owe to the Firm and any amounts
the Committee otherwise deems appropriate pursuant to any tax equalization
policy or agreement.

          11.     No Rights to Continued Employment. Nothing in this Award
Agreement or the Plan shall be construed as giving you any right to continued
Employment by the Firm or affect any right that the Firm may have to terminate
or alter the terms and conditions of your Employment.

          12.     Successors and Assigns of GS Inc. The terms and conditions of
this Award Agreement shall be binding upon, and shall inure to the benefit of,
GS Inc. and its successors and assigns.

          13.     Committee Discretion. The Committee shall have full discretion
with respect to any actions to be taken or determinations to be made in
connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.

          14.     Amendment. The Committee reserves the right at any time to
amend the terms and conditions set forth in this Award Agreement, and the Board
may amend the Plan in any respect; provided that, notwithstanding the foregoing
and Sections 1.3.2(f), 1.3.2(g) and Section 3.1 of the Plan, no such amendment
shall materially adversely affect your rights and obligations under this Award
Agreement without your consent, except that the Committee reserves the right to
accelerate the vesting of the 2002 Year-End Options and in its discretion
provide that Shares acquired pursuant to the exercise of 2002 Year-End Options
may not be transferable until the Vesting Date (and that in respect of such
Shares you may remain subject to the repayment obligations of Paragraph 7 in the
circumstances under which the 2002 Year-End Option would not have vested or
become exercisable pursuant to Sections 4 or 5). Any amendment of this Award
Agreement shall be in writing signed by an authorized member of the Committee or
a person or persons designated by the Committee.

          15.     Arbitration; Choice of Forum.

          (a)     Any dispute, controversy or claim between the Firm and you,
arising out of or relating to or concerning the Plan or this Award Agreement,
shall be finally settled by arbitration in New York City before, and in
accordance with the rules then obtaining of, the New York Stock Exchange, Inc.
(the “NYSE”) or, if the NYSE declines to arbitrate the matter (or if the matter
is otherwise not arbitrable by it), the American Arbitration Association (the
“AAA”) in accordance with the commercial arbitration rules of the AAA. Prior to
arbitration, all claims maintained by you must first be submitted to the
Committee in accordance with claims procedures determined by the Committee. This
paragraph is subject to the provisions of clauses (b) and (c) below.

5



--------------------------------------------------------------------------------



 



          (b)     THE FIRM AND YOU HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF NEW YORK OVER
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR CONCERNING THE
PLAN OR THIS AWARD AGREEMENT THAT IS NOT OTHERWISE ARBITRATED OR RESOLVED
ACCORDING TO PARAGRAPH 15(a) OF THIS AWARD AGREEMENT. This includes any suit,
action or proceeding to compel arbitration or to enforce an arbitration award.
The Firm and you acknowledge that the forum designated by this Paragraph 15(b)
has a reasonable relation to the Plan, this Award Agreement, and to your
relationship with the Firm. Notwithstanding the foregoing, nothing herein shall
preclude the Firm from bringing any action or proceeding in any other court for
the purpose of enforcing the provisions of this Paragraph 15.

          (c)     The agreement by you and the Firm as to forum is independent
of the law that may be applied in the action, and you and the Firm agree to such
forum even if the forum may under applicable law choose to apply non-forum law.
You and the Firm hereby waive, to the fullest extent permitted by applicable
law, any objection which you or the Firm now or hereafter may have to personal
jurisdiction or to the laying of venue of any such suit, action or proceeding in
any court referred to in Paragraph 15(b). You and the Firm undertake not to
commence any action arising out of or relating to or concerning this Award
Agreement in any forum other than a forum described in this Paragraph 15. You
and the Firm agree that, to the fullest extent permitted by applicable law, a
final and non-appealable judgment in any such suit, action or proceeding in any
such court shall be conclusive and binding upon you and the Firm.

          (d)     You irrevocably appoint the General Counsel of GS Inc. as your
agent for service of process in connection with any action or proceeding arising
out of or relating to or concerning this Award Agreement which is not arbitrated
pursuant to the provisions of Paragraph 15(a), who shall promptly advise you of
any such service of process.

          (e)     You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Paragraph 15, except
that you may disclose information concerning such dispute to the arbitrator or
court that is considering such dispute or to your legal counsel (provided that
such counsel agrees not to disclose any such information other than as necessary
to the prosecution or defense of the dispute).

          (f)     You recognize and agree that prior to the grant of this Award
you have no right to any benefits hereunder. Accordingly, in consideration of
the receipt of this Award, you expressly waive any right to contest the amount
of this Award, terms of this Award Agreement, any determination, action or
omission hereunder or under the Plan by the Committee, GS Inc. or the Board, or
any amendment to the Plan or this Award Agreement (other than an amendment to
which your consent is expressly required by Paragraph 14) and you expressly
waive any claim related in any way to the Award including any claim based on any
promissory estoppel or other theory in connection with this Award and your
Employment with the Firm.

          16.     Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS.

6



--------------------------------------------------------------------------------



 



          17.     Headings. The headings in this Award Agreement are for the
purpose of convenience only and are not intended to define or limit the
construction of the provisions hereof.

          IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

              THE GOLDMAN SACHS GROUP, INC.               By:   Henry M.
Paulson, Jr. [y83718y8371801.gif]     Name:   Henry M. Paulson, Jr.     Title:  
Chairman and Chief Executive Officer

7



--------------------------------------------------------------------------------



 



Glossary of Terms

Solely for purposes of this award of 2002 Year-End Options, the following terms
shall have the meanings set forth below. Capitalized terms not defined in this
Glossary of Terms shall have the meanings as used or defined in the applicable
Award Agreement or the Plan.

     “Cause” means (i) your conviction, whether following trial or by plea of
guilty or nolo contendere (or similar plea), in a criminal proceeding (A) on a
misdemeanor charge involving fraud, false statements or misleading omissions,
wrongful taking, embezzlement, bribery, forgery, counterfeiting or extortion, or
(B) on a felony charge or (C) on an equivalent charge to those in clauses
(A) and (B) in jurisdictions which do not use those designations; (ii) your
engaging in any conduct which constitutes an employment disqualification under
applicable law (including statutory disqualification as defined under the
Exchange Act); (iii) your willful failure to perform your duties to the Firm;
(iv) your violation of any securities or commodities laws, any rules or
regulations issued pursuant to such laws, or the rules and regulations of any
securities or commodities exchange or association of which GS Inc. or any of its
subsidiaries or affiliates is a member; (v) your violation of any Firm policy
concerning hedging or pledging or confidential or proprietary information, or
your material violation of any other Firm policy as in effect from time to time;
(vi) your engaging in any act or making any statement which impairs, impugns,
denigrates, disparages or negatively reflects upon the name, reputation or
business interests of the Firm; or (vii) your engaging in any conduct
detrimental to the Firm. The determination as to whether “Cause” has occurred
shall be made by the Committee in its sole discretion. The Committee shall also
have the authority in its sole discretion to waive the consequences under the
Plan or any Award Agreement of the existence or occurrence of any of the events,
acts or omissions constituting “Cause.”

     “Change in Control” means the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving GS
Inc. (a “Reorganization”) or sale or other disposition of all or substantially
all of GS Inc.’s assets to an entity that is not an affiliate of GS Inc. (a
“Sale”), that in each case requires the approval of GS Inc.’s stockholders under
the law of GS Inc.’s jurisdiction of organization, whether for such
Reorganization or Sale (or the issuance of securities of GS Inc. in such
Reorganization or Sale), unless immediately following such Reorganization or
Sale, either: (i) at least 50% of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of (A) the entity resulting from such Reorganization, or the
entity which has acquired all or substantially all of the assets of GS Inc. in a
Sale (in either case, the “Surviving Entity”), or (B) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, as such Rule is in
effect on the date of the adoption of the Plan) of 50% or more of the total
voting power (in respect of the election of directors, or similar officials in
the case of an entity other than a corporation) of the Surviving Entity (the
“Parent Entity”), is represented by GS Inc.’s securities (the “GS Inc.
Securities”) that were outstanding immediately prior to such Reorganization or
Sale (or, if applicable, is represented by shares into which such GS Inc.
Securities were converted pursuant to such Reorganization or Sale) or (ii) at
least 50% of the members of the board of directors (or similar officials in the
case of an entity other than a corporation) of the Parent Entity (or, if there
is no Parent Entity, the Surviving Entity) following the consummation of the
Reorganization or Sale were, at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization or Sale,
individuals (the “Incumbent Directors”) who either (1) were members of the Board
on the date of the Award or (2) became directors subsequent to the date of the
Award and whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of GS Inc.’s proxy statement in which such persons
are named as a nominee for director).

1



--------------------------------------------------------------------------------



 



     “Client” means any client or prospective client of the Firm to whom you
provided services, or for whom you transacted business, or whose identity became
known to you in connection with your relationship with or employment by the
Firm.

     “Competitive Enterprise” means a business enterprise that (i) engages in
any activity, or (ii) owns or controls a significant interest in any entity that
engages in any activity, that, in either case, competes anywhere with any
activity in which the Firm is engaged. The activities covered by the previous
sentence include, without limitation, financial services such as investment
banking, public or private finance, lending, financial advisory services,
private investing (for anyone other than you and members of your family),
merchant banking, asset or hedge fund management, insurance or reinsurance
underwriting or brokerage, property management, or securities, futures,
commodities, energy, derivatives or currency brokerage, sales, lending, custody,
clearance, settlement or trading.

     “Date of Grant” means the date specified as the Date of Grant on the Award
Statement.

     “Exercise Price” means the price specified on the Award Statement as the
Exercise price-per-Share at which a Share can be purchased pursuant to a 2002
Year-End Option.

     “Extended Absence” means you are unable to perform for six continuous
months, due to illness, injury or pregnancy-related complications, substantially
all the essential duties of your occupation, as determined by the Committee.

     “Good Reason” means (i) as determined by the Committee, a materially
adverse alteration in your position or in the nature or status of your
responsibilities from those in effect immediately prior to the Change in
Control, or (ii) the Firm’s requiring your principal place of Employment to be
located more than seventy-five (75) miles from the location where you are
principally Employed at the time of the Change in Control (except for required
travel on the Firm’s business to an extent substantially consistent with your
customary business travel obligations in the ordinary course of business prior
to the Change in Control).

     “Initial Exercise Date” means a date within ten (10) business days after
the first trading day in January 2006 if that date is during a Window Period or,
if that date is not during a Window Period, the first trading day of the first
Window Period that begins thereafter.

     “Retirement” means termination of your Employment (other than for Cause) on
or after the Date of Grant at a time when (i) the sum of your age, plus years of
service with the Firm (as determined by the Committee in its sole discretion)
equals or exceeds 55 and (ii) you have completed at least 5 full years of
service with the Firm (as determined by the Committee in its sole discretion).

     “Solicit” means any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, encouraging or
requesting any person or entity, in any manner, to take or refrain from taking
any action.

     “Vesting Date” means, with respect to twenty-five (25) percent of your 2002
Year-End Options, the Date of Grant, and with respect to your remaining 75% of
your 2002 Year-End Options, November 25, 2005.

     “Window Period” means a period designated by the Committee during which an
employee of the Firm is permitted to purchase or sell Shares.

2